Exhibit 10.1
 
[ex10-1.jpg]
Consulting LLC
Bringing LIFE to your ideas




Phone :
Fax:


September 9, 2010
 
Exobox Technologies Corp.
3315 Marquart
Houston, Texas 77027




Re:
Proposed Acquisition of Certain Exobox Assets



Gentlemen:


The following constitutes a mutual letter of intent (“Letter of Intent”) with
respect to the proposed acquisition of certain patents and other assets from
Exobox Technologies Corp. (“Exobox”) by Richard J. Kampa and/or his designees or
assigns ("Kampa") on the following terms and conditions:


R E C I T A L S


WHEREAS, the parties desire to enter into this Letter of Intent as a statement
of their intention to effect the acquisition from Exobox of certain patents and
other assets as described below by Kampa on the terms and conditions set forth
herein, subject to suitable results of mutual due diligence examinations as set
forth below (“Due Diligence”), required director votes, and other requirements
of applicable state and federal laws (“Acquisition”); and


WHEREAS, Kampa has substantially completed his Due Diligence on Exobox; and


WHEREAS, the parties desire that this Letter of Intent supersede any and all
prior discussions and agreements pertaining to the Acquisition referenced
herein.


IN CONSEQUENCE WHEREOF, the parties have adopted this Letter of Intent as a
statement of their intent to effect the Acquisition on the terms and conditions
set forth herein.


1.  Supersedes Previous Discussions. This Letter of Intent amends, supersedes
and replaces all prior communications between the parties pertaining to the
Acquisition and reflects and incorporates the ongoing and expanded negotiations
and agreements of the parties.

 
 

--------------------------------------------------------------------------------

 
2.   Definitive Agreement.  As is customary in transactions of this kind, this
Letter of Intent by and between Exobox and Kampa is subject to and
preconditioned upon the execution and finalization of the Acquisition,  the
details of which shall be set forth in a written agreement whether comprised of
one or more documents (“Agreement”) and other more detailed documentation to be
prepared, approved by counsel, and fully executed by Kampa and Exobox, setting
forth the (a) terms and conditions of the Acquisition outlined herein, as well
as (b) other terms and conditions deemed appropriate by the parties for
transactions of this nature.  By way of illustration and not limitation, the
parties expect that such Agreement shall contain representations and warranties
as to the adequacy and accuracy of materials furnished, corporate authority and
related matters as well as clauses and other agreements which shall be hereafter
negotiated including, but not limited to:


a.  
Assurances that the Acquisition will comply with federal and state laws and the
governing documents of Exobox, with corresponding rights and remedies;



b.  
Assurances to the reasonable satisfaction of counsel that Exobox can and has
delivered good title to the Assets, free and clear of all liens and encumbrances
other than as permitted in the Agreement;



c.  
Suitable officers’ certificates and similar matters;



d.  
Conditions to closing reasonable under the circumstances, including but not
limited to (i) settlements with and complete releases from creditors holding no
less than 51% of the unsecured debt of Exobox; (ii) Kampa obtaining financing
for the Acquisition; (iii) five-year covenants not to compete from, without
implied limitation, Exobox, Robert B. Dillon, Scott Copeland and Mike Studdard
with respect to similar technology; (iv) no pending or threatened litigation
that would materially and adversely affect the value of the Assets or the
ability to close the transaction; (v) confirmation by Kampa that the license
described below is not an executory contract terminable in a bankruptcy
proceeding; and (vi) Exobox, Kampa and Scott R. Copeland terminating and
replacing the existing royalty payable to Scott R. Copeland in connection with
the sales of products directly derived from Patent Nos. 7,146,640 and 7,281,266.



e.  
Indemnifications for breaches of representations and warranties, with caps and
baskets reasonable under the circumstances; and



f.  
Opinion of counsel for Exobox covering corporate authority and good standing,
and similar corporate matters, as applicable.



3.  Acquisition.  The Assets to be acquired from Exobox and purchase price to be
paid by Kampa are as follows:


a. 
Kampa shall acquire from Exobox a perpetual and exclusive license to all of
Exobox's right, title and interest in and to (i) U.S. Patent No. 7,146,640, (ii)
U.S. Patent No.7,281,266, (iii) U.S. Patent No. 7,690,033, (iv) European Patent
No. 04700074.0, (v) exoDetect™; (vi) exoWatch™,  and (vii) all intellectual
property, technical documents, peripherals, business plans, contracts and other
assets related to the foregoing, free and clear of all liens and encumbrances
except as otherwise expressly set forth herein ("Assets").

 
 
 

--------------------------------------------------------------------------------

 
b.         Kampa shall pay a total purchase price to Exobox for all of the
Assets of (i) $600,000.00cash, payable at Closing, and (b) a three percent (3%)
gross royalty onall income (netof discounts) realized from the sale or license
of the Assets, jointly and severally, payableseparately for each item comprising
the Assets, after Kampa has recouped his actual, future development costs
related thereto, capped at a combined $3 million for total development costs for
all of the Assets.  Each party acknowledges and agrees that the purchase price
set forth in this paragraph and the other terms of this Letter of Intent have
been derived based on a variety of factors other than the value of the Assets,
including but not limited to the value of avoiding litigation relating
to  foreclosure under the Security Interest Liens (defined below), the benefit
of obtaining representations, warranties and other agreements from each of the
parties and the advantage of an expeditious closing of the license of the
Assets.


c.         Kampa acknowledges and agrees to accept the Assets with the liens set
forth intheSECURITY AGREEMENT (as amended, restated, supplemented or
otherwisemodified from time to time) dated January 11, 2010, by and between
Exobox andAaron Feldman and related parties, and their successors and assigns,
up to $340,000 principal and related interest due thereon (the "Security
Agreement Liens"), but at the Closing such debt and the Security Agreement Liens
will be cancelled and deemed null and void thereafter.


d.         As part of the Acquisition, Exobox and Kampa shall secure and
exchange complete andfinal mutual releases by and among, without implied
limitation, Exobox, Kampa, RobertB. Dillon, Danny White, Dan Hughes, Aaron
Feldman, Michael G. Wirtz, Michael C.Wittenburg, Sam Van Ryder, Scott Copeland
and Mike Studdard for (i) all claims and causes of action that any of them have,
had, could have had or might have related to Exobox and (ii) any and all actions
and/or inactions by any and/or all of the released parties, jointly and/or
severally, relating to Exobox through the date of Closing.  The foregoing shall
not affect indemnification rights of the parties set forth in the documents
evidencing the Acquisition.  In addition, each of the foregoing individuals
(other than Kampa, Feldman, Wittenburg and Wirtz) that is also a shareholder,
must approve the Acquisition.


4. Documentation.  In addition to its public Form 10 Q’s and Form 10 K, upon
request from Kampa, Exobox will provide Kampa reasonable access to all Exobox
documents and such other documents as may be needed to reasonably conduct the
Due Diligence.  At the time of Closing, the Assets will have no liens or
encumbrances other than those expressly authorized herein and in the Agreement.


5. Due Diligence Examination.  The consummation of the Acquisition contemplated
hereunder is expressly conditioned upon the results of Due Diligence
examinations by the respective parties. With respect to the Due Diligence
examinations, each party, subject to an agreed upon Mutual Non-Disclosure
Agreement (“NDA”) to be executed by the parties and their respective authorized
agents, shall fully and completely disclose and divulge all matters reasonably
requested; fully disclose all matters that may have material affect; and shall
make available all books and records as reasonably required to complete Due
Diligence.  All employees, officers and directors of each party may be examined
by the other.  All information received by Kampa and/or Exobox in connection
with the Due Diligence shall be received in confidence and shall not be divulged
to third parties as more fully set forth in the NDA.  All Due Diligence shall be
completed by the parties on or before the 15th day of October, 2010. The parties
understand that Exobox shall have the right, but not the obligation, to obtain,
and Kampa shall have the right (but not the obligation) to require, a fairness
opinion as a condition of closing; provided, however, that no such opinion shall
delay the scheduled closing or otherwise extend any deadlines or grant any
further rights to either party.

 
 

--------------------------------------------------------------------------------

 
6. Initial Payment..  Upon execution of this Letter of Intent by both parties,
Kampa shall wire to Exobox, care of Exobox's counsel's trust account, the sum of
$25,000 as a deposit to secure the exclusivity for Kampa set forth in paragraph
10, below, as follows: xxxxxxxxxxxx Bank, routing number xxxxxxxxx,
xxxxxxxxxxxxxxx account, account number xxxxxxxxx.  The deposit will convert to
Rule 144 Exobox common stock, free and clear of any and all liens and
encumbrances, at market price at date of issuance.  The date of issuance will be
the earliest date of either a Definitive Agreement or October 31st, unless the
Closing does not occur due to a breach by Kampa.


7. Public Statements.  Except as otherwise set forth herein or authorized
pursuant to the NDA, each party to this Letter of Intent agrees that it will not
make any public or third party disclosure of this Letter of Intent or the
execution of the Agreement without the other’s prior written approval, which
such approval shall not be unreasonably withheld, conditioned or delayed.  Prior
to issuing any press release or public statement concerning the transactions
represented herein, a copy shall be made available to the other parties for
their comments.  If the proposed transactions are not consummated for any reason
whatsoever, the respective parties hereto shall keep confidential any
information (unless ascertainable from public or published information or trade
sources) concerning the business or operations of the parties hereto, except to
the extent the NDA authorizes disclosure, and provided, however, that Exobox
shall have the unilateral right to make a Form 8K filing with the SEC respecting
this LOI and/or the Agreement in accordance with the advice of its counsel.


8. Confidentiality.  Each party will hold and will cause its employees,
representatives, consultants and advisors to hold in strict confidence, unless
compelled to disclose by judicial or administrative process, or by other
requirements of law, all documents, including, but not limited to, this Letter
of Intent, the factors relevant in determining the purchase price and other
terms hereof, and information concerning the other furnished to it in connection
with the transactions contemplated by this Letter of Intent (except to the
extent that such information can be shown to have been (a) previously known by
the receiving party and where the disclosure of which is not in violation of an
obligation of the receiving party, (b) in the public domain through no fault of
the receiving party, or (c) later lawfully acquired by the receiving party from
other sources unless the receiving party knew such information was obtained in
violation of an agreement of confidentiality) and will not release or disclose
such information to any other person, except its auditors, attorneys, financial
advisors, investors and other consultants and advisors in connection with the
Agreement (it being understood that such persons shall be informed by the
receiving party of the confidential nature of such information and shall be
directed by the receiving party to treat such information confidentially).  The
provisions of this paragraph will govern the handling of all information
exchanged between the parties until superseded by a more detailed NDA as
contemplated in paragraph no. 5, above.


9. Good Faith.  This Letter of Intent sets forth the basic terms of the proposed
Acquisition and the parties agree to use commercially reasonable efforts to
consummate the Acquisition.


10. Exclusivity.  In consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration including the
expenditure of money by Kampa in Due Diligence and for the initial payment set
forth in paragraph 6, above, Exobox will discontinue all negotiations with all
prospective third parties concerning any acquisition, disposition, investment or
change of control transaction (“Transaction”) involving the assets or equity of
Exobox, and will not initiate any litigation against Kampa or other holders of
Security Agreement Liens, so long as negotiations regarding the transaction
contemplated in this Letter of Intent are pending, and Exobox will not permit,
or permit any of its respective affiliates, officers, employees, agents or
representatives, as applicable, to, directly or indirectly, solicit, discuss,
accept, approve, respond to, or engage in any negotiations with respect to the
Assets or any Transaction, except as set forth herein.

 
 

--------------------------------------------------------------------------------

 
11. Closing.  Subject to the contingencies set forth herein, Closing, if any,
shall occur on or before 11:00 am on the 15th day of October, 2010, at the
offices of Hirsch & Westheimer, P.C., Houston, Texas 77002.


  12.   Execution.  If the foregoing meets with your approval, you should
execute and return a copy of this Letter of Intent, whereupon this letter shall
constitute a Letter of Intent between Kampa and Exobox in accordance with the
terms and conditions set forth herein.  This Letter of Intent may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  A facsimile
signature by any party on a counterpart of this Letter of Intent shall be
binding and effective for all purposes.  Such party shall, however, subsequently
deliver to the other party an original executed copy of this Letter of Intent.
Each party shall be responsible for its own expenses, regardless of whether the
Acquisition closes.  Other than matters addressed in paragraphs 6 through 10
above, 12 and 13, which the undersigned parties agree will be legally binding,
the terms herein contained are not intended to be, nor will they be construed to
be, legally binding on the parties hereto, and the transactions will be binding
on the parties only in accordance with the terms contained in the Agreement and
related definitive documents if and when such Agreement has been executed by the
parties. The terms of this Letter of Intent will be governed by the laws of the
State of Texas applicable to contracts between residents of the State of Texas
that are to be wholly performed within Texas, without regard to provisions of
the law of Texas or any other jurisdiction relating to choice of law or
conflicts of law. If the foregoing proposal is acceptable, please indicate such
acceptance by signing the enclosed execution counterpart of this Letter of
Intent where indicated.  The proposal  set forth in  this Letter  of  Intent
will expire at noon., CDT on the 9th day of September, 2010, unless this  Letter
of Intent is executed by both parties prior thereto.


13.  Forbearance Agreement.  Kampa acknowledges that the holders of at least 51%
of the debt secured by the Security Interest Liens have agreed to forbear from
enforcing the Security Interest Liens until October 31, 2010 and, if the
Agreement is executed and delivered by all parties on or prior to October 15,
2010, agreed to extend the forbearance until November 30, 2010.
 
14.  Accreus Consulting LLC  Notwithstanding the use of the letterhead of
Accreus Consulting LLC, such limited liability company is not a party to, bound
by or in any way liable under this Letter of Intent.
 

 
Sincerely,
     
/s/ Richard J. Kampa
 
Richard J. Kampa

 
 




 
 

--------------------------------------------------------------------------------

 
ACCEPTED AND AGREED TO THIS 9th DAY OF SEPTEMBER, 2010.


Exobox Technologies Corp.




By: /s/ Michael Studdard
       Michael Studdard, Chairman of the Board


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 